Citation Nr: 1730603	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  04-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than panic disorder, to include as secondary to service-connected bilateral foot and thoracolumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2008, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is in the claims file.  The VLJ who conducted the May 2008 hearing is no longer employed by the Board.  The Veteran withdrew his request for a second hearing in an August 2016 written statement.  See 38 C.F.R. § 20.704 (e)(2016).

This case was most recently before the Board in February 2015 and December 2016, at which times it was remanded for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue was previously remanded in February 2015 to address the Veteran's psychiatric disorders, other than panic disorder.  The Veteran was afforded a VA examination in March 2017.  He was diagnosed with unspecified depressive disorder.  The examiner concluded that his disorder was not manifested or related to service.  It was noted that, according to service treatment records, he first reported depressive symptoms in September 2013 when he reported significant work related stress.  At the examination, the Veteran indicated that he felt depressive symptoms since service.  The etiology was determined to be to work stress.  This was based on the absence of any recorded depression symptoms before September 2013.  The examiner further noted that the Veteran had opportunities throughout the years to report his symptoms.  As to secondary service connection, the examiner concluded that his unspecified depressive disorder was not caused or aggravated by his service-connected disabilities, including bilateral foot disability and thoracic spine.  While it was possible that medical issues may lead to depression, there was no indication of that in this case as this was caused by work related stress.  3/1/2017 C&P Examination.

As mentioned above, the examiner found no indication of depression before September 2013.  However, post-service treatment records document various instances of depressive symptoms that the examiner did not take into account.  This includes correspondence in December 2005 from a psychiatrist indicating that he had been treating the Veteran for depression and panic attacks since July 2004.  11/18/2005 Medical Treatment Record-Government Facility, at 5, 8.  Also documented are references to the Veteran's depression due to the death of a girlfriend.  12/28/2007 Medical Treatment Records-Government Facility, p.5.  In regard to his girlfriend's death, the Veteran stated at his hearing in May 2008, that while he felt grief, his depression stemmed from pain from his disabilities.  It is also noted in a medical record from 2004 that he did not want help for grief, but rather for trauma in the military and depression.  5/20/2008 Hearing Testimony, at 15-16.  3/16/2008 Medical Treatment Record-Government Facility, at 4.  Upon remand, the examiner should take these reports into account when making a determination.

The Board sincerely regrets the continued delay in the adjudication of this claim, but in accordance with the law and in the best interests of the Veteran, the claim must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, including this remand, to the March 2017 medical examiner to provide an addendum medical opinion.  If the March 2017 VA examiner is unavailable, or is unable to offer the opinion sought, the requested opinion should be obtained from another appropriately qualified clinician.  The examiner shall indicate in the addendum report that the claims file was reviewed.

The clinician is requested to address the following:

a. Is at least as likely as not (50 percent or greater probability) that the unspecified depressive disorder had its onset in-service or is otherwise related to active service?

b. Is at least as likely as not (50 percent or greater probability) that the current unspecified depressive disorder was caused by the Veteran's service-connected bilateral foot disability and/or thoracic spine?

c. If the disability was not caused by service or the service-connected disability, is at least as likely as not (50 percent or greater probability) that the unspecified depressive disorder has been aggravated (worsened beyond its natural progression) by the service-connected bilateral foot disability and/or thoracic spine?  If aggravation is found, please estimate the baseline level of disability prior to such aggravation.

A complete rationale should accompany any opinion provided. If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner must consider and discuss the lay statements of record regarding depression.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

If the unspecified depressive disorder is found to relate to service or to a service-connected disability, then the examiner should attempt to differentiate which symptoms (if any) are distinctly attributable to such depressive disorder, and which are distinctly attributable to the service-connected panic disorder.  If the examiner cannot differentiate which symptoms are attributable to which diagnosis he or she should so state, and explain why this is so.

2. After the above development has been completed, readjudicate the claim on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






